Exhibit 23.3 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Amendment No. 1 to the Registration Statement of Simmons First National Corporation on Form S-3 (Registration No. 333-194309) of our report, dated March 13, 2013, with respect to consolidated balance sheet of Metropolitan National Bank as of December 31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), stockholders’ equity and cash flows for the two years then ended, included in Simmons First National Corporation’s Form 8-K (Amendment No. 1) filed on February 7, 2014, which has been incorporated by reference. /s/ Frost, PLLC Certified Public Accountants Little Rock, Arkansas June 18, 2014
